EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Joshua Shamburger on 1/28/2021.

The application has been amended as follows: 
Claim 1.    (Currently Amended) A system for establishing a metal-to-metal seal joining two bores, the system comprising:

a generally cylindrical seal comprising a first end, a second end, an inner diameter, an outer diameter, a further outer diameter, a first metallic sealing surface defined by a linear surface area between the inner diameter and the outer diameter at the first end, a second metallic sealing surface defined by a linear surface area between the inner diameter and the outer diameter at the second end, a third metallic sealing surface defined by a curved surface area between the outer diameter and the further outer diameter at the first end, and a fourth metallic sealing surface defined by a curved surface area between the outer diameter and the further outer diameter at the second end, wherein the seal further comprises a flexible groove along the inner diameter:



a second piece of equipment having a bore therethrough, wherein the bore comprises the first inner diameter, the second inner diameter, the third inner diameter, and at least two metallic sealing surfaces between the first and second inner diameters and the second and third inner diameters, respectively,

wherein the at least two metallic sealing surfaces of the first piece of equipment abut[[s]] the first and third metallic sealing surface of the seal, the at least two metallic sealing surfaces of the second piece of equipment abut[[s]] the second and fourth metallic sealing surfaces of the seal, and the bores of the first and second pieces of equipment are aligned and joined through the inner diameter of the seal.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the seal assembly as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Prior art Tillman (U.S. Patent # 3507506) discloses a system for establishing a metal-to-metal seal (metal seal 11 between metal flanges 14 and 15, fig 1) joining two bores (fig 1), the system comprising:

a generally cylindrical seal having a first end (fig 1 below), a second end (fig 1 below), an inner diameter and an outer diameter (fig 1 below), a first metallic sealing surface defined by a surface area between the inner diameter and the outer diameter at the first end (fig 1 below), and a second metallic sealing surface defined by a surface area between the inner diameter and the outer diameter at the second end (fig 1 below);

a first piece of equipment having a bore therethrough (fig 1 below), wherein the bore comprises a first inner diameter, a second inner diameter (fig 1 below), and a metallic sealing surface between the first and second inner diameters (fig 1 below); and

a second piece of equipment having a bore therethrough (fig 1 below), wherein the bore comprises the first inner diameter, the second inner diameter (fig 1 below), and a metallic sealing surface between the first and second inner diameters (fig 1 below),

wherein the metallic sealing surface of the first metallic piece of equipment (fig 1 below) abuts the first sealing surface of the seal (fig 1 below), the metallic sealing surface of the second piece of equipment (fig 1 below) abuts the second metallic sealing surface of the seal (fig 1 below), and the bores of the first and second pieces of 

    PNG
    media_image1.png
    738
    953
    media_image1.png
    Greyscale

	
The prior art fails to show a third metallic sealing surface defined by a curved surface area between the outer diameter and the further outer diameter at the first end, and a fourth metallic sealing surface defined by a curved surface area between the outer diameter and the further outer diameter at the second end, wherein the seal further comprises a flexible groove along the inner diameter
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached at 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675